Citation Nr: 0807711	
Decision Date: 03/06/08    Archive Date: 03/17/08

DOCKET NO.  06-03 1I5	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
residual scars, revision status post breast reduction.  

2.  Entitlement to an initial compensable evaluation for 
hemorrhoids.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1994 to March 2004.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating determination 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) located in Columbia, South Carolina, which granted 
service connection for hemorrhoids and residual scar, status 
post breast reduction, and assigned noncompensable disability 
evaluations for each disorder.  

The veteran appeared at a videoconference hearing at the RO 
before the undersigned Acting Veterans Law Judge in November 
2007.  

The issue of an initial compensable evaluation for 
hemorrhoids is remanded by the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the veteran if 
further action is required on her part.  


FINDING OF FACT

The veteran's residual scars, revision status post breast 
reduction, have been tender and painful since the effective 
date of service connection.




CONCLUSION OF LAW

The criteria for a 10 percent evaluation for residual scars, 
revision status post breast reduction, have been met since 
March 12, 2004.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.321(b)(1), 4.1-4.14, 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804, 7805 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

As it relates to the issue of an initial compensable 
evaluation for hemorrhoids, once service connection is 
established further VCAA notice as to downstream issues, such 
as the initial evaluation of the disability, is not 
ordinarily required.  Dingess v. Nicholson, 19 Vet. App. 473, 
490-493 (2006).  Moreover, once service connection is granted 
the claim is substantiated, and further VCAA notice as to the 
rating or effective date elements is not required.  Dingess 
v. Nicholson, at 490-1. 

The RO did send the veteran VCAA notice letters in April 2004 
and February 2006.  The letters informed the veteran of the 
information and evidence necessary to substantiate the claim. 
The letters also told the veteran what types of evidence VA 
would undertake to obtain and what evidence the veteran was 
responsible for obtaining.  The letters did not explicitly 
tell her to submit all relevant evidence in her possession.  
An error by VA in providing notice of the information and 
evidence necessary to substantiate a claim under 38 U.S.C. 
§ 5103(a) is presumptively prejudicial and in such a case the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  Sanders v. Nicholson, 487 F.3d 
881, 888-9 (Fed. Cir. 2007).  The letters did tell her to 
submit medical evidence in her possession and to tell VA 
about relevant evidence and that it was her responsibility to 
ensure that VA received the evidence.  She was thereby put on 
notice to submit relevant evidence in her possession and he 
was not prejudiced by the failure of the RO to provide 
explicit notice to submit relevant evidence in his 
possession.

The United States Court of Appeals for Veterans Claims 
(Court) also held in Dingess that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet. App. at 486.

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate her claim 
and she was provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal  in March 2006.  Moreover, the Board is granting a 
higher rating effective from the date of service connection, 
and an earlier effective date would not be legally possible.  
38 U.S.C.A. § 5110 (West 2000 & Supp. 2007); 38 C.F.R. § 
3.400 (2007).  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (2006).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been 
obtained.  No other relevant records have been identified.  
The veteran was afforded several VA examinations.  Based upon 
the foregoing, no further action is necessary to assist the 
claimant with the claim.




Residual Scars, Revision Status Post Breast Reduction

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  In order to evaluate the level of disability and any 
changes in condition, it is necessary to consider the 
complete medical history of the veteran's condition.  
Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Under Diagnostic Code 7801, for scars other than head, face, 
or neck, that are deep or that cause limited motion with 
areas of or exceeding 144 square inches (929 sq. cm.), a 40 
percent disability evaluation is warranted.  An area or areas 
exceeding 72 square inches (465 sq. cm.) warrants a 30 
percent disability evaluation.  An area or areas exceeding 12 
square inches (77 sq. cm.) warrants a 20 percent disability 
evaluation. An area or areas exceeding 6 square inches (39 
sq. cm.) warrants a 10 percent disability evaluation. Note 
(1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4 25 of this part. Note (2): A deep scar 
is one associated with underlying soft tissue damage.

Under Diagnostic Code 7802, scars, other than head, face, or 
neck, that are superficial and that do not cause limited 
motion with an area or areas of 144 square inches (929 sq. 
cm.) or greater warrant a 10 percent disability evaluation. 
Note (1): Scars in widely separated areas, as on two or more 
extremities or on anterior and posterior surfaces of 
extremities or trunk, will be separately rated and combined 
in accordance with § 4.25 of this part. Note (2):  A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7803, scars that are superficial or 
unstable, warrant a 10 percent disability evaluation. Note 
(1): An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar.  Note (2): A 
superficial scar is one not associated with underlying soft 
tissue damage.

Under Diagnostic Code 7804, scars, superficial, painful on 
examination, warrant a 10 percent disability evaluation.  
Note (1): A superficial scar is one not associated with 
underlying soft tissue damage.  Note (2): In this case, a 10 
percent evaluation will be assigned for a scar on the tip of 
a finger or toe even though amputation of the part would not 
warrant a compensable evaluation.  (See § 4.68 of this part 
on the amputation rule.)  Under diagnostic code 7805, scars, 
other; are rated on limitation of function of affected part.

38 C.F.R. § 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 
7805.

At the time of an April 2004 VA examination, the veteran was 
noted to have undergone a breast reduction.  The examiner 
noted that the veteran did not have any functional impairment 
resulting from the scars.  Physical examination revealed a 
semicircular scar under both breasts measuring about 26 cm by 
1 cm.  There was no tenderness, disfigurement, ulceration, 
adherence, instability, tissue loss, keloid formation, 
hypopigmentation, abnormal texture or limitation of motion.  
There were no burn scars present.  

In her January 2006 substantive appeal, the veteran indicated 
that her scars were very painful.  She noted that she had 
pain 12 hours per day and that she had to wear some type of 
coverage as a result of her employment, which caused her 
pain.  

At the time of her February 2006 VA examination, the veteran 
had reported having pain in the incisional areas since the 
surgery.  

Physical examination revealed three scars on the left breast.  
Number one scar was around the areola and measured 12 cm 
around the areola by 1 cm in width.  Distal to the areola 
there was a scar which measured 6 cm by 1 cm in width.  
Horizontal to the breast tissue there was a scar which 
measured 26 cm in length by 1 cm in width.  With regard to 
the right breast, there was a scar around the areola which 
measured 27 cm in length and 1 cm in width.  Distal to the 
areola there was scar which extended 7 cm in length by 1 cm 
at its widest width.  Horizontal distal to the breast tissue, 
there was a scar which measured 24 cm in length by 1.5 cm in 
width.  The texture of the scars were smooth and the scars 
were stable.  There was no elevation or depression of the 
lateral surface contour of the scars.  The scars were 
superficial and there was no loss of tissue.  There was also 
no edema, inflammation or keloid formation.  The color of the 
scar tissue was normal as compared to the other skin.  There 
was no area of induration or inflexibility of skin in the 
scar areas.  There was also no limitation of motion or other 
limitation of function caused by the scars.  A diagnosis of 
revision of scar formation with excision of keloids of 
breasts, bilaterally, was rendered.  

At her November 2007 hearing, the veteran testified that with 
normal movements her scars would become painful.  She 
indicated that the scars would also swell.  She also stated 
that the scars were visible depending on what she was 
wearing.  The veteran indicated that her scars were tender 
and painful on a daily basis.  She stated that the condition 
of her scars had essentially remained the same from the time 
of her last examination.  

As to DC 7804, the Board notes that the veteran has 
continuously reported that her scars are tender and painful.  
Such findings warrant a 10 percent disability evaluation 
under DC 7804.  

The Board notes that an increased evaluation under DC 7801 or 
7802 is not warranted as the total combination of the 
veteran's scars does not exceed 39 sq. centimeters.  An 
increased evaluation is also not warranted under DC 7803 as 
the veteran's scars have not been shown to be unstable.  
Finally, as to DC 7805, the Board notes that the breast 
reduction residual scars have not been shown to cause 
limitation of function, as evidenced by findings of no 
limitations at the time of each VA examination.  The 
veteran's scars do not meet or approximate the criteria for 
an evaluation in excess of 10 percent.  38 C.F.R. §§ 4.7, 
4.21.

Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the there has been no evidence or contention that the 
residual scars, revision status post breast reduction, have 
resulted in frequent periods of hospitalization.  Indeed the 
record shows no periods of hospitalization.  Similarly, there 
has been no evidence that the disability causes marked 
interference with employment.  In the absence of evidence of 
exceptional factors, an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) need not be considered.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 


ORDER

A 10 percent evaluation for residual scars, revision status 
post breast reduction, is granted effective March 12, 2004.


REMAND

As it relates to the issue of an evaluation for hemorrhoids, 
the Board notes that the veteran, at the time of her November 
2007 videoconference hearing, indicated that her hemorrhoid 
condition had worsened over the past year and from the time 
of her February 2006 VA examination.  VA is obliged to afford 
a veteran a contemporaneous examination where there is 
evidence of an increase in the severity of the disability.  
VAOPGCPREC 11-95 (1995).  The veteran is competent to provide 
an opinion that her disability has worsened.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO or the AMC should schedule the 
veteran for a VA examination to determine 
the nature and severity of her service-
connected hemorrhoids.  All indicated 
tests and studies should be performed and 
all findings should be reported in 
detail.  The claims folder should be made 
available to the examiner for review.

The examiner is requested to comment on 
the absence or presence of the following: 
frequent recurrences, excessive redundant 
tissue, large or thrombotic, persistent 
bleeding, secondary anemia, and/or 
fissures.

2.  After completion of the above, if the 
claim is not fully granted, issue a 
supplemental statement of the case before 
returning the case to the Board if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
TARA L. REYNOLDS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


